Exhibit 10.3

 

Amendment to Amended and Restated Stock Option Plan

 

 

AMENDMENT TO AMERICA’S CAR-MART, INC.

Amended and Restated Stock Option Plan

Approved August 26, 2020

 



America’s Car-Mart, Inc., a Texas corporation (the “Company”), hereby amends
(the “Amendment”) the America’s Car-Mart, Inc. Amended and Restated Stock Option
Plan (the “Plan”), as set forth herein.

 

1.       Background Information. The Company originally established the Plan
effective as of August 27, 2007 and subsequently amended and restated the Plan
effective as of August 5, 2015. Section 12 of the Plan provides that the board
of directors of the Company may at any time amend the Plan, provided that such
amendment is approved by the stockholders of the Corporation if required by
applicable law, rule or regulation. The listing rules of the NASDAQ Stock Market
require the Company to obtain stockholder approval of any amendment to an equity
compensation of the Company that materially increases the number of shares to be
issued under such plan. The Company wishes to amend the Plan as set forth in
this Amendment to increase the number of authorized shares that may be issued
under the Plan. The Company submitted this Amendment for approval by the
requisite vote of stockholders of the Company entitled to vote thereon at the
2020 annual meeting of stockholders held on August 26, 2020.

 

2.       Amendment to Section 4 – Shares of Stock Subject to the Plan; Award
Limitation. Paragraph (a) of Section 4 of the Plan is hereby amended in its
entirety to read as follows:

 

“(a) The number of shares of Common Stock that may be issued pursuant to Awards
shall be two million two hundred thousand (2,200,000) shares (which number
includes all shares available for delivery under this Section 4(a) since the
establishment of the plan in 2007). Such shares shall be authorized but unissued
shares or treasury shares of the Corporation, or shares purchased on the open
market or by private purchase.

 

IN WITNESS WHEREOF, the undersigned certifies that this Amendment was adopted by
the board of directors of the Company by unanimous written consent effective as
of the 6th day of July, 2020, and approved by the stockholders of the Company at
the 2020 annual meeting of stockholders duly called and held this 26th day of
August, 2020.

 

    America’s Car-Mart, Inc.             /s/ Vickie D. Judy       Vickie D. Judy
    Chief Financial Officer     (Principal Financial and Accounting Officer)





 

 

 

 

 



 

 